Exhibit 10.5

FORM OF BILL OF SALE

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, PACER STACKTRAIN, INC. (“Seller”), owner of the full legal and
beneficial title to the intermodal cars described on the attached Schedule (the
“Cars”), does hereby sell, grant, transfer and deliver all its right, title and
interest in and to the Cars free and clear of all claims, liens, attachments and
rights of others (“Liens”) to PNC EQUIPMENT FINANCE, LLC (“Purchaser”), to have
and to hold the Cars forever. Seller hereby warrants to Purchaser, and its
successors and assigns, that there is hereby conveyed to Purchaser good and
marketable title to the Cars, free and clear of any Liens.

Except as otherwise provided herein, the Cars are sold “AS-IS” and “WHERE-IS”.

This Bill of Sale is governed by the laws of the State of Ohio.

IN WITNESS whereof, Seller has caused this Bill of Sale to be duly executed as
of this 28th day of February, 2012.

 

PACER STACKTRAIN, INC. By:   /s/ John J. Hafferty Name:   John J. Hafferty
Title:   Chief Financial Officer